                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Delton Donae Mallory                                               Docket No. 2:10-CR-31-lD

                               Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Delton Donae Mallory, who, upon an earlier plea
of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute More Than 50 Grams of
Cocaine Base (Crack), in violation of21 U.S.C. § 846, was sentenced by the Honorable James C. Dever III,
U.S. District Judge, on June 9, 2011, to the custody of the Bureau of Prisons for a term of 192 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 5 years. On April 2, 2020, upon the granting of Mallory's motion pursuant to 18 U.S.C. §
3582(c)(l)(B) and the First Step Act of 2018, the term of imprisonment was reduced to 138 months, and
the term of supervised release was reduced to 4 years.

   Delton Donae Mallory was released from custody on June 19, 2020, at which time the term of
supervised release commenced.

    On April 21, 2020, a Petition for Action was submitted to the court recommending that the condition of
supervised release ordering the defendant to abide by the rules and regulations of the Eastern District of
North Carolina Sex Offender Program be stricken inasmuch as the program is no longer active in our
district. It was also recommended that conditions recommended by the sex offender treatment provider and
individualized to meet the specific needs of Mallory be imposed in lieu of the program. The court concurred
with the recommendations on August 27, 2020. Note: The defendant underwent a psycho-sexual evaluation
at Albemarle Psychology Clinical & Forensics Services in Elizabeth City, North Carolina, and was not
recommended to participate in sex offender-specific treatment.

    On March 31, 2021, a Violation Report was submitted to the court advising that on March 18, 2021,
Mallory submitted to an instant urine screen which tested positive for cocaine use. The national laboratory
confirmed the result on March 26, 2021. Although the defendant denied the results of each test when
confronted by the probation officer, he ultimately admitted to the probation officer that he consumed
cocaine on March 14, 2021. Mallory also provided a written statement acknowledging his illegal drug use.
In response to the violation, the undersigned probation officer used cognitive behavioral skills with the
defendant, counseled him about his drug use, and referred him to PORT Health in Elizabeth City, North
Carolina, for a substance abuse assessment. The substance abuse assessment is pending. Based on the
interventions implemented by the probation officer, it was recommended that Mallory be continued under
supervision without modification. The court concurred with the recommendation on April 1, 2021.
Delton Donae Mallory
Docket No. 2:10-CR-31-lD
Petition For Action
Page2


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On April 18, 2021, the undersigned probation officer conducted an unannounced home visit at the
defendant's residence and during this visit, the probation officer was informed by Mallory's father that the
defendant, a registered sex offender, did not stay at the residence during the night of April 17, 2021, nor
had he been staying at the residence each night. On April 21, 2021, when confronted by the probation
officer, Mallory admitted he violated his supervised release by failing to provide truthful inquiries to his
probation officer about his residential status during prior supervision-related visits. The defendant
elaborated on his misconduct by acknowledging that he had been staying at his residence three nights per
week and at local hotels during the remainder of the week. In response to the violations, it is respectfully
recommended that Mallory be ordered to abide by a curfew with electronic monitoring for a period of 60
consecutive days. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                      I declare under penalty of perjury that the foregoing
                                                            is true and correct.


Isl Dewayne L. Smith                                        Isl Lakesha H. Wright
Dewayne L. Smith                                            Lakesha H. Wright
Supervising U.S. Probation Officer                          U.S. Probation Officer
                                                            306 East Main Street, Room 306
                                                            Elizabeth City, NC 27909-7909
                                                            Phone:252-335-5508
                                                            Executed On: April 27, 2021

                                            ORDER OF THE COURT

Considered and ordered this ,2.,6        day of _.....,/,.;,...._,,p~r~c~',._.[- - - ~ ' 2021, and ordered filed and
made a part of the records in the above case.


Jame C. Dever III
U.S. District Judge
